Title: From George Washington to Henry Clinton, 14 March 1782
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Philadelphia 14th March 1782
                        
                        I late last evening received your Excellency’s Letter of the 7th—My Commissioners had sat out for Elizabeth
                            Town on Tuesday. As it will be inconvenient for them to remain in that neighbourhood—untill the 10th of next Month, the
                            time to which you wish the Meeting may be post-poned, and as returning and having the Journey to repeat at this Season of
                            the Year will be a disagreable circumstance, I am to request you, to endeavour to make the meeting so much the earlier,
                            that this Gentlemen may find it more advantageous; to remain in Jersey to that time, than to return.
                        You will be pleased to inform them of your determination, that they may take their measures accordingly.
                            Inclosed you have the Passports for the store ships for Delaware and Chesapeak—I have fixed upon Wilmington and Baltimore
                            as the places most convenient to the Cantonments of the Prisoners. I am sir Your most Obedient very humble servant
                        
                            Go: Washington
                        
                    